—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances after two urinalysis tests resulted in positive readings for the presence of opiates. Petitioner challenges the determination of his guilt on the ground that it was not supported by substantial evidence. We disagree. Included in the evidence presented at petitioner’s disciplinary hearing was the misbehavior report, the positive urinalysis test results and the testimony of two correction officers who conducted the tests. This was sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Bonilla v Coombe, 221 AD2d 782, lv denied 87 NY2d 807). We have examined petitioner’s remaining contentions and find them to be without merit.
*949Mikoll, J. P., Mercure, White, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.